Citation Nr: 1018282	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  05-32 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California

THE ISSUES

1.  Entitlement to service connection for prostate cancer to 
include as due to exposure to ionizing radiation and to sun 
exposure.  

2.  Entitlement to service connection for bladder cancer to 
include as due to exposure to ionizing radiation and to sun 
exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1943 to May 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2004 of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO). 

In March 2009, the Veteran appeared at a hearing before a 
Veterans Law Judge, who has since retired from the Board.  In 
April 2010, the Veteran indicated that he did not want a new 
hearing before another Veterans Law Judge, who would decide 
the appeal.  38 C.F.R. § 20.707.  

In April 2009, the Board remanded the claims for additional 
development.  

In October 2009, the Veteran raised the claim of service 
connection for basal cell carcinoma.  As the claim has not 
been adjudicated by an Agency of Original Jurisdiction (AOJ), 
the Board does not have jurisdiction of the claim, and the 
claim is referred to an AOJ for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c). 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  




REMAND

The Veteran is seeking service connection for prostate and 
bladder cancers as a result of exposure to ionizing radiation 
and to sun exposure.  

In April 2009, in a Remand, the Board directed that a VA 
medical opinion be obtained on the question of whether the 
prostate and bladder cancers were caused by the Veteran's sun 
exposure in service. 

The record shows that the RO requested a genitourinary 
examination in June 2009 and the request was marked as 
completed.  In November 2009, a VA medical opinion was 
provided, but the opinion was limited to whether a skin 
cancer was due to sun exposure, the claim for which was also 
on appeal and has since been resolved in the Veteran's favor. 

As the VA medical opinion on the question of whether the 
prostate and bladder cancers were caused by the Veteran's sun 
exposure in service is not of record, the Board is required 
by law to ensure compliance with its Remand directive.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the matter is REMANDED for the following action:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Determine whether there is a record 
of a VA medical opinion on the question 
of whether the prostate and bladder 
cancers were caused by the Veteran's sun 
exposure in service and, if so, associate 
the opinion with the Veteran's file. 



If there is no such opinion of record, 
arrange to have the Veteran's file 
reviewed by a VA physician to determine, 
considering accepted medical principles 
and the current medical literature, 
whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), or less likely than not 
(probability less than 50 percent) that 
the Veteran's prostate and bladder 
cancers were caused by sun exposure 
during service.  

The claims file must be made available to 
the examiner for review. 

2.  After the above development is 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


